 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   LENDWARD ALTON MIXON, JR.,                        No. 1:16-cv-01868-DAD-BAM (PC)
10                       Plaintiff,                    ORDER THAT INMATE LENDWARD
                                                       ALTON MIXON, JR. IS NO LONGER
11            v.                                       NEEDED AS A WITNESS IN THESE
                                                       PROCEEDINGS, AND THE WRIT OF
12   H. TYSON, et al.,                                 HABEAS CORPUS AD TESTIFICANDUM IS
                                                       DISCHARGED
13                       Defendants.
14

15            Plaintiff Lendward Alton Mixon, Jr., is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17            A settlement conference in this matter commenced on November 16, 2018.          Inmate

18   Lendward Alton Mixon, Jr., CDCR #V-69694, is no longer needed as a witness in these

19   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

20   DISCHARGED.

21
     IT IS SO ORDERED.
22

23   Dated:        November 16, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
